Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered March 23, 2007, which adjudicated appellant a juvenile delinquent, upon his admission that he had committed an act which, if committed by an adult, would constitute the crime of obstructing governmental administration in the second degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The disposition was a proper exercise of discretion. Appellant engaged in violent conduct toward law enforcement officers both in the incident resulting in this adjudication and in another incident. In addition, the recommendation contained in the Mental Health Services report was negative, and appellant *506demonstrated additional negative behavior during his time on remand, as evidenced by the majority of reports before the court, which necessitated his removal from nonsecure to secure detention. Accordingly, placement was the least restrictive alternative consistent with appellant’s needs and best interests and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur—Saxe, J.P., Marlow, Williams, Sweeny and Malone, JJ.